Citation Nr: 9918665	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$14,899.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1951 to September 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1993 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $14,899, on the basis of a 
finding of misrepresentation.  

The case was previously before the Board in September 1997 
when it was remanded for further development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the RO's determination that waiver of 
recovery of the overpayment is precluded by a finding of 
misrepresentation, has been developed to the extent possible. 

2.  The veteran has been in receipt of improved pension 
benefits since November 1986, based upon his October 1986 
application indicating the veteran's net worth was zero, 
reflecting no assets in real estate, savings, investments or 
other property.  

3.  In October 1992 the veteran was notified by the RO of 
reductions in his improved pension benefits effective in 
February 1989, based on a change in family income or net 
worth. 

4.  In April 1993 the RO advised the veteran that his 
benefits were retroactively terminated to the date of the 
original award due to evidence he was residing with his wife.  

5.  The overpayment at issue, calculated by the RO to total 
$14,899, was created because the veteran received improved 
pension benefits based upon an erroneous calculation of the 
corpus of his estate, caused by the veteran's failure to 
report his full net worth, including real estate holdings, at 
the time of his application for benefits.  
 
6.  A request for waiver of recovery of the assessed 
overpayment was denied by the Committee in December 1993, on 
the basis that the veteran's failure to report his full net 
worth to VA constituted misrepresentation, and that waiver of 
recovery of the overpayment was therefore precluded by law.

7.  The current evidentiary record contains insufficient 
evidence to establish that the veteran knowingly failed to 
disclose a material fact, with the intent to receive pension 
benefits to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by fraud, misrepresentation, or bad 
faith on the appellant's part.  38 U.S.C.A. §§ 5107(b), 
5302(c) (West 1991); 38 C.F.R. § 1.962(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The veteran has been in receipt of improved pension benefits 
since November 1986.  In his application for pension received 
in October 1986, the veteran listed the value of his net 
worth as zero, indicating no assets in real estate, savings, 
investments or other property.  In the veteran's Eligibility 
Verification Reports (EVR's) received in 1989, 1990, 1991, 
and 1992, he reported he had no holdings in real estate and 
stated he was married but not living with his wife and 
contributing nothing to her support.  

Received in January 1992 was an anonymous letter to VA 
asserting that the veteran had hundreds of thousands of 
dollars in assets which were reportedly hidden in his wife's 
name.  VA conducted a field examination in February 1992 in 
response to the letter described above.  The report of that 
study cited public records dated in 1990 and 1991, which 
revealed the sales of two pieces of property, which the 
veteran and his wife had held clear of mortgage or other 
encumbrances.  The total proceeds of those sales amounted to 
more than $50,000, and were payable to the veteran's spouse 
only.  Interviews with neighbors at two locations indicated 
their belief that the veteran and his wife resided together 
at the main residence on the family property, and that the 
veteran did not live separately in a cabin elsewhere on the 
property.  The post office told VA that both the veteran and 
his wife received their mail at that same location.  When 
interviewed, the veteran's spouse asserted that although they 
remained married, she and the veteran did not live together, 
and contributed nothing to one another's support.  

Of record is a statement signed by the veteran's wife and 
dated in February 1992, which was received at the RO in July 
1992, in which she related that she and the veteran lived 
separately, he in a log cabin, and she in the main residence, 
and that the income of each was not available to the other.   

Received in September 1992 was the veteran's handwritten 
statement indicating that he and his spouse did not live as 
man and wife, although he had moved back into the same house 
with her because he needed assistance with his insulin, due 
to impaired vision.  Reportedly, the veteran received no 
support from his wife.  He also related that when the couple 
had separated in 1979, his wife received their house and 
property, and he received $5,000.  When his wife sold 
property, the veteran reportedly signed off on the 
transaction, but he said that he had nothing to do with the 
sale, having given up his rights years earlier because of his 
drinking and other women.  

The record shows that in October 1992 the veteran was advised 
of a proposed reduction in the rate of his pension benefits 
because of evidence of a change in his net worth based on his 
confirmation of previously unreported interest income.  

Of record is a report of contact reflecting a January 1993 
telephone conversation with the county treasurer's office 
indicating that, in addition to their main residence, which 
was situated on 15 acres, the veteran and his wife had owned 
several parcels of land in January 1986, which were together 
valued at approximately $59,000.

In April 1993 the RO advised the veteran that his benefits 
were retroactively terminated to the date of the original 
award due to evidence he was residing with his wife.  By a 
statement received in May 1993 the veteran asserted that his 
wife had moved in with him in February 1992.  He also 
disputed the debt to VA and requested a waiver of recovery of 
the indebtedness.  

Received in June 1993 was a Financial Status Report (FSR) in 
which the veteran reported real estate holdings valued at 
$40,000.  A VA letter dated in July 1993 advised the veteran 
of the amount of the overpayment resulting from the 
retroactive termination of his pension benefits, which was 
said to have been based upon evidence that he and his wife 
had resumed living together after the veteran received his 
pension award.  The letter also stated that it appeared the 
veteran was not entitled to the benefits he received for aid 
and attendance due to blindness, inasmuch as he had been seen 
driving on public roads and apparently could see well enough 
to walk outside his home without assistance.  Furthermore, 
even if his spouse's income were not considered, the 
veteran's own income exceeded the limit for entitlement to 
improved pension benefits, in the absence of entitlement to 
special monthly pension.  

When the veteran testified at his personal hearing at the RO 
in August 1993, he related that his move back into the same 
residence with his wife was completed in March 1992, at the 
time his telephone was installed in the main residence. 
Reportedly they had begun living apart in September 1979.  
The veteran explained that he had continued to receive most 
of his mail at the main residence during the separation, 
because he required help in reviewing his correspondence.  
According to the veteran, the couple had never filed a 
separation agreement, but had reached an informal 
understanding that he would give his wife, his part of "the 
property" if he were allowed to live "there" rather than 
entering a rest home.  The veteran said he had signed for his 
wife to sell 61 acres, in exchange for her agreement that she 
would not send him to a rest home if he became "completely 
down."  He indicated the proceeds of the sale were 
approximately $50,000.  At the time of the hearing he and his 
wife lived in the same house, and tolerated one another, so 
that he could receive help with his medication, which 
involved insulin syringes.  However, they continued to 
maintain separate lives.  

Received in August 1993 and September 1993 were multiple 
statements signed by friends and relatives of the veteran 
and/or his wife, asserting that the couple were known to live 
separately at various times during the period from 1979 to 
1991.  Statements signed by four persons, including the 
veteran's son and daughter-in-law, specifically alleged 
knowledge that the veteran and his wife did not live together 
during 1986.  One individual asserted the veteran had allowed 
the writer to live with him in the cabin during the period 
September 1990 to 1991 so that the veteran could receive 
assistance in managing his medication.  Reportedly the 
veteran told this friend he was planning to move back in with 
his wife due to his health problems.  

An additional statement received in August 1993 from the 
veteran's wife reflects her assertion that she and her 
husband separated in 1979 and remained apart until 1992.  She 
reiterated that during the separation neither spouse 
contributed anything to the other's support, and that by 
agreement they still continued to maintain such separate 
lives, although she did him the favor of setting out his 
medication.

In December 1993 a corpus of estate determination was made by 
VA which determined that at the time of his initial 
application and award of pension benefits in 1986 until at 
least 1990, the veteran had considerable, unreported 
property, and it was reasonable to assume that he could have 
provided for his daily living, and unexpected expenses from 
his assets.  It was concluded that net worth was a bar to the 
veteran's receipt of improved pension benefits.  

The Committee's December 1993 denial of the request for 
waiver of recovery of the overpayment was based upon a 
finding that the veteran had misrepresented his net worth in 
his original claim in order to obtain pension benefits.  

Received in January 1994 were statements signed by the 
veteran, his wife, and their son.  In his statement the 
veteran asserted that he had no intention of misrepresenting 
his net worth to VA.  He asserted that when he and his wife 
had separated in 1979, they had agreed that she could have 
what property the two owned, to do with as she wished.  The 
veteran had agreed that if there was a divorce, he would sign 
everything over to his wife.  He received $5,000, considered 
to be his share, and he was not required to pay any support.  
The veteran pointed out that in all of his communications 
with VA, he had always reported that he and his wife were 
separated.  The veteran noted he had signed for her to sell 
some land which he said he did not care about as long as he 
was able to stay at the family residence and avoid entering a 
rest home or VA hospital.  His wife reportedly gave him his 
medication and prepared one meal daily, because he was not 
able to see well enough to accomplish those things.  The 
veteran stated that he had nothing in 1986.  

The veteran's wife related that the veteran gave her their 
house and property when they separated in 1979.  In exchange 
she reportedly gave the veteran $5,000, and agreed that she 
would receive no support from him.  She also stated that she 
had signed a bank note, so the veteran could build a separate 
dwelling.  According to his wife the veteran had nothing in 
1986 and still had nothing at the time of the statement.  She 
reported that she had sold some land and would do what she 
wanted with what she had.  Regarding the current arrangement, 
his wife emphasized that the veteran lived with her for 
health reasons.  She gave him his medicine and prepared his 
supper.  In return the veteran gave her $50 a week which she 
considered "no bargain."

In his statement, the veteran's son reported that he had 
witnessed a conversation between his parents in which it was 
agreed that his father would give his mother the family home 
in exchange for $5,000 and her agreement not to seek support 
from the veteran.  Reportedly, the veteran also had said that 
if the couple divorced he would sign everything over to his 
wife.  According to her son, the veteran's wife still had 
everything and continued to do as she wanted.  

Analysis

Under the applicable criteria, pension shall be denied or 
discontinued when the corpus of the estate of the veteran, 
and of the veteran's spouse, are such that under all the 
circumstances, including consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children, it is reasonable that some part of the corpus of 
such estates be consumed for the veteran's maintenance. 38 
U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).  The terms "corpus of 
estate" and "net worth" mean the market value, less mortgages 
or other encumbrances, of all real and personal property 
owned by the claimant, except the claimant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the claimant's 
reasonable mode of life. 38 C.F.R. §§ 3.263(b), 3.275(b).  In 
determining whether some part of the claimant's estate shall 
be consumed for the claimant's maintenance, consideration 
will be given to the amount of the claimant's estate, 
together with the following:  Whether the property can be 
readily converted into cash at no substantial sacrifice; life 
expectancy; number of dependents; potential rate of 
depletion, including unusual medical expenses for the 
claimant and the claimant's dependents. 38 C.F.R. § 3.275(d).

These requirements are inherent in the concept of the pension 
program, which is intended to aid veterans and their 
dependents who are unable to provide themselves with the 
basic necessities.  Consideration of the above mentioned 
factors is necessary since it is inconsistent with the 
pension program to allow a claimant to collect a pension 
while simultaneously retaining a sizable estate.  The Board 
recognizes that there are no precise guidelines VA must 
follow in determining what size estate precludes payment of 
pension benefits.

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran is not considered the veteran's 
dependent for pension purposes, unless the spouse receives 
reasonable support contributions from the veteran. 38 C.F.R. 
§ 3.60.   

A review of the record shows that the veteran was paid 
improved pension benefits for the period from November 1986 
to October 1992 on the basis of his claim of net worth 
ranging from zero to approximately $5,400, reflecting no real 
estate holdings, when he actually had assets in his and his 
wife's names, at least until 1990, which included real estate 
holdings valued at approximately $59,000.  This raises the 
question as to whether it was reasonable that a portion of 
the estate in question should have been consumed to provide 
for the veteran's maintenance.  

The veteran argues that the land holdings should not be 
included in the calculation of his estate because the 
property reportedly was the subject of an informal 
understanding made between him and his estranged wife prior 
to 1986, according to which the veteran would relinquish his 
claim to the value of the property in exchange for $5,000 and 
his wife's agreement not to seek support from him.  Inasmuch 
as the property remained in the veteran's name until at least 
1990, although the proceeds of sale were payable only to the 
veteran's wife, the RO determined in December 1993 that 
receipt of improved pension benefits had been precluded by 
the value of the veteran's estate in 1986.  On consideration 
of the record as a whole the Board finds that the overpayment 
at issue was created when entitlement to pension was properly 
terminated effective the date of award, because the value of 
the veteran's net worth was a sufficient bar to receipt of 
improved pension benefits at the time of the initial award.  
Given the veteran's income and expenses, it would not be 
unreasonable for him to consume at least part of the estate 
for his own upkeep.  

The Committee found that waiver of recovery of the 
overpayment in this case was necessarily denied under 38 
U.S.C.A. § 5302(a), which provides that a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  Misrepresentation must 
be more than non-willful or mere inadvertence. 38 C.F.R. 
§ 1.962(b).  Fraud and misrepresentation both contain common 
characteristics and are considered as a single element.  The 
burden of proof to establish fraud or misrepresentation lies 
solely with the VA.

Although the record does indicate that the veteran was 
awarded pension benefits to which he was not entitled in 
November 1986, because the value of his estate precluded 
receipt of such benefits, and the veteran failed to inform VA 
of the full value of his net worth, the Board is unable to 
find that there was misrepresentation or fraud in the 
completion of the claim submitted by the veteran.  It must be 
observed that in order to prove fraud, there must be 
affirmative evidence of the willful intent on the part of the 
debtor.  The burden of proving fraud, which rests upon the 
Government, is such that the weight of the evidence must 
establish each essential element of fraud.

In the present case, while the evidence clearly shows that 
the veteran failed to report his actual net worth, he has 
specifically denied that he had an intent to defraud the 
Government, and, he has offered a reason for not reporting 
the real estate holdings at issue.  The veteran has asserted 
that he had reached an informal understanding with his 
estranged wife, regarding her sole right to control the land 
and the proceeds of its sale.  His report of this agreement 
and his assertion that he was living apart from and providing 
no support to his estranged wife at the time of his pension 
claim, is corroborated by statements from his wife and son.  
Public records show the proceeds of sales in 1990 and 1991 
were payable to the veteran's wife only.  Further, additional 
lay statements corroborate the veteran's report that he and 
his wife were living apart when he applied for pension in 
1986.  

The Board concludes that the present record does not clearly 
establish that the veteran possessed knowledge that he was 
not entitled to the VA benefits which he was awarded, or that 
he failed to advise the VA of his full net worth with the 
actual intention of receiving benefits to which he was not 
entitled.  To establish willful intent on his part, the 
record would essentially have to show that the veteran 
intentionally failed to disclose the real estate holdings, to 
which he held joint title, for the express purpose of 
receiving benefits that he knew he could not receive in the 
event that he did reveal such information.  The record in 
this case does not establish such an intent, and accordingly, 
the evidence is insufficient to establish the elements of 
fraud, misrepresentation or bad faith.  Inasmuch as VA has 
not met its burden of proof to establish fraud, waiver of 
recovery of the overpayment of improved pension benefits is 
not precluded as a matter of law. 


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by a finding of fraud, 
misrepresentation of bad faith.  


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by misrepresentation, the 
application of the standard of equity and good conscience 
must be considered.  The Board is mindful that in Bernard v. 
Brown, 4 Vet.App. 384 (1993), the U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument, and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  The application of 
each of the elements of the standard of equity and good 
conscience was not addressed by the RO in this case, and the 
veteran and his representative have not yet provided evidence 
and argument pertaining to that inquiry.  Moreover, a current 
financial status report should be obtained in order to assist 
in determining whether recovery of the overpayment would 
cause financial hardship.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran 
complete a current financial status 
report which reflects the monthly income 
of both him and his spouse, their net 
worth to include any bank accounts and/or 
real estate holdings.

2.  After conducting all indicated 
development, to include providing the 
veteran and his representative with an 
opportunity to submit evidence and 
testimony, the RO should adjudicate the 
issue of whether waiver of recovery of 
the debt in this case would be contrary 
to the standard of equity and good 
conscience. 

3.  If action taken remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals



 

